Citation Nr: 1439002	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residual fracture of the skull.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in February 2014.  


FINDING OF FACT

The Veteran's injuries sustained as a result of a fall on January 3, 1980, including residual fracture of the skull and perforated tympanic membrane, were proximately and immediately incurred as a result of alcohol abuse.


CONCLUSION OF LAW

1.  A residual fracture of the skull was not incurred or aggravated in the line of duty and direct service connection may not be granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).

2.  Bilateral hearing loss was not incurred or aggravated in the line of duty and direct service connection may not be granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).

3.  Tinnitus was not incurred or aggravated in the line of duty and direct service connection may not be granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, private treatment records, an October 2008 administrative decision, and statements in support of the claim.  VA efforts to send correspondence to the Veteran at his address of record have been unsuccessful.  The development requested on remand in February 2014 has, to the extent possible without the Veteran having provided a current mailing address, been substantially completed.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

A VA medical opinion as to the issue addressed in this decision is not required due the lack of legal eligibility as a result of willful misconduct.  38 C.F.R. § 3.159(d).  The available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

The Board notes that the Veteran to have had in-service noise exposure as a result of having duties in a ship's engine room.  However, as indicated below, the Veteran clearly contends that his hearing loss and tinnitus resulted from his skull fracture with right tympanic membrane perforation.  He specifically stated that he had been experiencing hearing loss and tinnitus since the fall.  No allegation has ever been made that his hearing loss or tinnitus is due to noise exposure.  As such, there would be no useful purpose in further exploring this matter.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection Claim

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2013).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (2013).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992). 

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran's service treatment records show he was treated for injuries related to a fall on January 3, 1980, including a basilar skull fracture with right tympanic membrane perforation.  It was noted that upon arrival to the emergency room he was obviously intoxicated.  A report dated January 4, 1980, noted he had been drinking heavily the previous day and miscalculated and fell seven to eight feet while attempting to board a "Mike" boat to get back to ship.  Upon medical examination he was found to be extremely intoxicated and responded only to deep pain.  A consult request noted he fell and hit his head while intoxicated.  

In statements in support of his claim the Veteran asserted that his injuries were incurred when he was forced backward off a pier while helping a shipmate break up a fight.  He reported he had fallen 12 to 14 feet and that he fracture his skull and blew out both eardrums.  He says he has been suffering from hearing loss and tinnitus ever since that injury.  See statement dated March 2011.

Based upon the evidence of record, the Board finds the Veteran's injuries sustained as a result of a fall on January 3, 1980, including residual fracture of the skull with right tympanic membrane perforation, and any resulting hearing loss and tinnitus, were proximately and immediately incurred as a result of alcohol abuse.  The service treatment reports contemporaneous to the accident are found to be persuasive that the injuries sustained on that date were proximately and immediately caused by the Veteran's miscalculation and fall due to intoxication.  

The Board has duly considered the Veteran's assertion that his injuries were incurred as a result of his having been forced backward off a pier, and that he was not intoxicated at the time.  It is also acknowledged that personnel records do not document any judicial or non-judicial punishment stemming from this incident.  Nevertheless, the fact remains that the treatment records contemporaneous to the injury in question clearly describes the Veteran's condition at that time.  The treatment describe the Veteran as being intoxicated on multiple occasions even to point of stating he was "obviously intoxicated" and to have "drinking heavily."  Those contemporaneous records are found to be more probative than the statements made by the Veteran 20 years later.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  In other words, the Board finds the Veteran's statement (that he was not intoxicated at the time he fell) to be not credible due to inconsistency with the service treatment reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

The claims for entitlement to service connection for residual fracture of the skull, bilateral hearing loss, and tinnitus must be denied.  Further, to the extent that the Veteran asserts that his hearing loss and tinnitus are secondary to his skull fracture, such a claim would be denied as a matter of law because service connection for a skull fracture is not established.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for residual fracture of the skull is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


